IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ANTHONY M. GARTMAN,                 NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-1875

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 6, 2016.

An appeal from the Circuit Court for Duval County.
Waddell A. Wallace, Judge.

Nancy A. Daniels, Public Defender, and David A. Henson, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross, Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      Following his convictions for armed robbery and possession of a firearm by

a convicted felon, Appellant was sentenced to a term of 12 years, with a 10-year

mandatory minimum term for use of a firearm for the armed robbery offense, and
to a term of 6 years with a 3-year mandatory minimum for use of a firearm. The

mandatory term for possession of a firearm by a convicted felon was ordered to be

served consecutive to the term imposed for armed robbery. Given the case law as

it existed at the time of sentencing, the trial court understandably believed the

sentences had to be imposed consecutively. Appellant raises several issues on

appeal, but we will address only one.

      While this appeal was pending, the Florida Supreme Court decided Williams

v. State, -- So. 3d --, 41 Fla. L. Weekly S73 (Fla. Mar. 3, 2016). In Williams, the

Court held that consecutive mandatory minimum terms of imprisonment for use or

possession of a firearm during a qualifying felony are permissible but not required

by section 775.087, Florida Statutes. Per Williams, we vacate the sentences and

remand for resentencing. The remaining issues raised on appeal are without merit.

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.

THOMAS, BILBREY, and KELSEY, JJ., CONCUR.




                                        2